internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-104137-03 date may legend p q1 q2 q3 d1 d2 d3 state dear this responds to a letter dated date together with subsequent correspondence requesting a ruling under sec_301 a of the procedure and administration regulations that p be granted an extension of time to file an election to treat q1 and q2 as qualified subchapter_s subsidiaries under sec_1361 of the internal_revenue_code effective d2 and to treat q3 as a qualified_subchapter_s_subsidiary under sec_1361 effective d3 plr-104137-03 facts according to the information submitted p was incorporated on d1 under the laws of state p elected subchapter_s status effective d1 on d2 p acquired percent of q1 and q2 on d3 p formed q3 a percent owned subsidiary p intended to elect to treat q1 and q2 as qualified s subsidiaries effective d2 and to elect to treat q3 as a qualified s subsidiary effective d3 however p and q1 q2 and q3 inadvertently failed to file timely elections law and analysis sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if an s_corporation holds percent of the stock of the corporation and that s_corporation elects to treat the subsidiary as a qualified_subchapter_s_subsidiary the election is made by filing form_8869 qualified_subchapter_s_subsidiary election sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election with a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election see sec_301_9100-1 further sec_301_9100-2 provides automatic extensions of time for making certain elections and sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301 a conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly p is granted an extension of time of sixty days from the date of this letter to make an election to treat its wholly-owned subsidiaries q1 and q2 as qualified subchapter_s_corporation subsidiaries effective d2 and to treat its wholly-owned subsidiary q3 as a qualified subchapter_s_corporation subsidiary effective d3 p should submit the properly completed form_8869 to the appropriate service_center a copy of this letter plr-104137-03 should be attached to the election a copy is enclosed for this purpose except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
